11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


Cameron Jarell Smith                             * From the 29th District
                                                   Court of Palo Pinto County,
                                                   Trial Court No. 14641.

Vs. No. 11-12-00133-CR                           * May 23, 2013

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.)


     This court has considered Appellant=s motion to dismiss his appeal and concludes
that the motion should be granted. Therefore, in accordance with this court=s opinion,
the appeal is dismissed.